          Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            )
                                                     )
v.                                                   )   2:18-cr-115
                                                     )
JEROME WILBURN,                                      )
                                                     )
                  Defendant.                         )

                                              OPINION

          Defendant Jerome Wilburn, who is facing a three-count indictment for heroin distribution

and illegal firearms possession, is being held in pretrial detention in the Butler County Jail. Based

on his age and history of acute pulmonary embolism, Wilburn seeks temporary release under 18

U.S.C. § 3142(i) due to the ongoing coronavirus pandemic. While Wilburn’s concerns are genuine,

when considered in conjunction with the danger he poses to the safety of the community or his

risk of flight, they do not provide a sufficient basis for his temporary release. Wilburn’s long

history of criminal convictions for serious crimes—which includes illegal firearm possession, drug

distribution, and two (2) violent sexual assaults—coupled with his prior parole violations and the

potentially lengthy prison sentence he faces if convicted in this case, strongly counsel against

granting him temporary release. Accordingly, Wilburn’s Emergency Motion for Temporary

Release (ECF No. 97), is DENIED without prejudice.

     I.      BACKGROUND

          As part of a DEA investigation into suspected heroin trafficking between the greater Detroit

and Pittsburgh regions, the Pennsylvania State Police (“PSP”) stopped a vehicle believed to be

transporting heroin shortly after it travelled over the Ohio-Pennsylvania state line. Defendant

Jerome Wilburn was in the vehicle’s passenger seat when the PSP conducted the stop. Though the
                                               1
        Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 2 of 14



parties dispute the lawfulness of that stop, no one disputes that a search of the vehicle uncovered

a substantial quantity of heroin and a firearm. And, following the later execution of a search

warrant at an apartment allegedly linked to Wilburn, the DEA uncovered more heroin and firearms.

The yield from the vehicle stop and apartment search led a federal grand jury to indict Wilburn for

conspiracy to possess with intent to distribute 100 grams or more of heroin, in violation of 21

U.S.C. § 846; possession with intent to distribute 100 grams or more of heroin, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B)(i); and possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1). (Indictment, ECF No. 15.)

       Shortly after Wilburn’s arrest, he made an initial appearance before Magistrate Judge Pesto

in this District. (ECF No. 4.) The United States requested detention, which Magistrate Judge Pesto

granted on a temporary basis pending a later detention hearing. (ECF Nos. 5 and 6.) At the

detention hearing, before Magistrate Judge Lenihan, the United States argued that Wilburn should

be detained pending trial because the charges against him raise a rebuttable presumption of

detention under 18 U.S.C. § 3142(e)(3). The United States argued that Wilburn’s criminal history,

potential sentence if convicted on these charges, limited ties to the community, and past parole

violations evidence both his danger to the safety of the community and his risk of flight. (Detention

Hr’g Tr., ECF No. 45, at 18:18–19:22.)

       At the detention hearing, Judge Lenihan reviewed the factors set out in the Bail Reform

Act. First, Judge Lenihan found that Wilburn’s alleged “offense . . . involves both very dangerous

drugs, heroin, and also firearms, not just one, but two.” (Id. at 21:8–10.) Second, that “[t]he weight

of evidence against the Defendant is fairly strong,” since he was in the car where the heroin and

handgun were found (albeit with another person in the car) and there was indicia of his found at


                                                  2
         Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 3 of 14



the apartment searched by the DEA. (Id. at 21:11–22.) As for Wilburn’s history and characteristics,

Judge Lenihan noted Wilburn’s “at least three, maybe four violations while [he was] on parole,”

and that Wilburn’s prior felony drug convictions meant he faced a lengthy prison sentence if

convicted. (Id. at 22:1–7.) In addition, Judge Lenihan observed Wilburn’s lack of “ties to the

community, no family here; family, in fact, in the state of Michigan. And no job at all. And no

employment history that I can see.” (Id. at 22:8–10.) As a result, Judge Lenihan found that Wilburn

did not rebut the presumption of detention under § 3142(e)(3). (Detention Order, ECF No. 12.)

        Following the detention order, Wilburn filed several pretrial motions, including a motion

to suppress evidence. (ECF Nos. 49–52.) The Court held an evidentiary hearing on Wilburn’s

suppression motion in September 2019, and the parties filed post-hearing briefs. (ECF Nos. 78,

86–87, 90, 93, and 97.) While the Court was considering Wilburn’s suppression motion, the

coronavirus pandemic altered virtually every aspect of modern life, which relevant to the Court’s

task here, includes federal criminal litigation. Wilburn, who is currently being held at the Butler

County Jail, filed an Emergency Motion for Temporary Release Under 18 U.S.C. § 3142(i) seeking

temporary release to the custody of his mother in Detroit, Michigan. (ECF No. 97.) The Court

ordered Wilburn and the United States to confer to see if they could reach an agreeable outcome

with respect to Wilburn’s motion. (ECF No. 98.) The parties could not reach an agreeable outcome,

and the United States responded in opposition to Wilburn’s motion seeking temporary release.

(ECF Nos. 99 and 100.) Wilburn filed a reply and the Court held telephonic oral argument on

Wilburn’s motion.1 (ECF Nos. 102 and 106.) With that, Wilburn’s Emergency Motion for

Temporary Release is ripe for disposition.


1
  Represented by counsel, Wilburn consented to the Court holding oral argument on his motion without him present
in person or telephonically. And in the Court’s estimation, Federal Rule of Criminal Procedure 43 did not require
                                                       3
          Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 4 of 14



    II.       DISCUSSION

          Wilburn does not seek to reopen his detention hearing under 18 U.S.C. § 3142(f), but rather

seeks temporary release under 18 U.S.C. § 3142(i). (ECF No. 97.) Section 3142(i) provides: “[t]he

judicial officer may . . . permit the temporary release of the person, in the custody of a United

States marshal or another appropriate person, to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s defense or for another compelling reason.”

Id. § 3142(i). In making the motion, the burden rests with Wilburn to show that § 3142(i) permits

his temporary release. See, e.g., United States v. Stephens, No. 15-cr-95, 2020 WL 1295155, at *2

(S.D.N.Y. Mar. 19, 2020) (citing United States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y.

2011)). And to meet this burden, the defendant should present an individualized argument why

temporary release is appropriate; generalized or speculative arguments are insufficient.2 See, e.g.,

United States v. Lee, No. 19-cr-298, 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020).

          In short, Wilburn must demonstrate the presence of two (2) factors. First, that his temporary

release is necessary for the preparation of his defense or another compelling reason. 18 U.S.C.

§ 3142(i). Second, that he could be released to the custody of the United States marshal or another

appropriate person. Id.

    A. “Another Compelling Reason”

          As for the first inquiry, because Wilburn does not argue that temporary release is necessary

to prepare for his defense, his motion hinges on his ability to establish that temporary release is



Wilburn’s presence for the parties’ legal arguments regarding his motion. See Fed. R. Crim. P. 43(b)(3).
2
 “[T]emporary release might be warranted notwithstanding the lack of any individualized reason for releasing the
particular detainee, such as the potentially compelling generalized reason of indifference, ineptitude, or sheer inability
on the part of corrections authorities to ensure the safety of the prison’s population.” Lee, 2020 WL 1541049, at *6.
As the Court explains below, however, no such circumstances are present here.
                                                            4
        Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 5 of 14



necessary for “another compelling reason.” (ECF No. 97, at 1–2.) Section 3142(i) does not define

“compelling reason”; a term with substantial ambiguity. To resolve ambiguity in a statute’s terms,

the Court should consider the “language [of the statute] itself, the specific context in which that

language is used, and the broader context of the statute as a whole.” Robinson v. Shell Oil Co.,

519 U.S. 337, 341 (1997). In doing so, the Court should endeavor to interpret the ambiguous

provision so that “no clause, sentence, or word shall be superfluous, void, or insignificant.” TRW

Inc. v. Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v. Walker, 533 U.S. 167, 174 (2001)).

And rather than examining the provision isolation, the Court should examine related provisions in

other parts of the U.S. Code. See, e.g., Boumediene v. Bush, 553 U.S. 723, 776, (2008).

       Starting at the most granular level, courts should give an ambiguous term its ordinary

meaning. See Yates v. United States, 574 U.S. 528, 537 (2015). Here, “compelling,” as defined in

dictionaries contemporaneous with § 3142(i) becoming law, means “[t]o urge irresistibly, to

constrain, oblige, force.” See Compel, Oxford English Dictionary (2d ed. 1989). What’s more,

because the § 3142(i) states: “preparation of the person’s defense or for another compelling

reason,” preparation for one’s defense provides an example of a compelling reason. 18 U.S.C.

§ 3142(i) (emphasis added). Beyond that, however, the § 3142(i) does little to put the term

“compelling” in context.

       As other courts have observed, until the emergence of the coronavirus pandemic, there was

relatively little case law on interpreting § 3142(i)’s “compelling reason” prong. See Lee, 2020 WL

1541049, at *3 (noting the “limited prior authority” interpreting “another compelling reason”). In

the few cases that had interpreted “another compelling reason,” courts tended to grant temporary

release only to defendants suffering from terminal illnesses or truly severe injuries. See id. at *3


                                                 5
          Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 6 of 14



& n.3. In the Court’s estimation these prior decisions interpreting “compelling reason” to include

a defendant’s serious medical needs or condition are consistent with the term’s ordinary meaning.

The question then becomes, should the Court look only at the “compelling reason” that is advanced

to the Court or which is otherwise present, or do other considerations play a role in the temporary

release determination?

         To answer this, the Court’s should zoom out, so to speak, and consider § 3142(i) in

conjunction with the rest of that statute. One particularly critical issue in interpreting “compelling

reason” is how § 3142(i) interacts with factors considered in the initial bail determination under

§ 3142(g). One line of coronavirus-related cases hold that “section 3142(i) provides a distinct

mechanism for temporarily releasing a detained defendant, in a manner that has nothing to do with

a revisiting of the initial detention determination.” Id. at *3; Stephens, 2020 WL 1295155, at *2.

But in another oft-cited coronavirus case, the court considered the “original grounds for the

defendant’s pretrial detention” as the first factor in a four-factor test. See United States v. Clark,

No. 19-cr-40068, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020); see also United States v.

Boatwright, No. 19-cr-00301, 2020 WL 1639855, at *5 (D. Nev. Apr. 2, 2020) (“[T]he Court takes

into consideration whether Defendant has presented such compelling reasons that effectively

override or at least sufficiently counterbalance the findings that originally justified the pretrial

detention order.”)3.




3
  The factors identified by the Court in Clark are (1) the original grounds for the defendant’s pretrial detention, (2) the
specificity of the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed release plan is tailored
to mitigate or exacerbate other COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s proposed
release would increase COVID-19 risks to others. The Clark Court went on to observe that it was not weighing these
factors equally, but instead would consider them in the context of the entire matter.
                                                            6
         Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 7 of 14



        In the Court’s estimation, the “compelling reason” prong in § 3142(i)—and the

“preparation of the person’s defense” prong, for that matter—is not simply another factor for the

Court to consider alongside those outlined in § 3142(g). In part, that is because Congress mandated

consideration of the § 3142(g) factors during the initial bail determination but did not place such

importance on § 3142(i)’s “compelling reason” prong. See 18 U.S.C. § 3142(g) (“The judicial

officer shall . . . take into account the available information concerning” the enumerated factors.).

At the same time, if the § 3142(g) factors counseled in favor of pretrial release, the defendant

should not have been detained in the first place and therefore would not need to rely on § 3142(i)

for temporary relief. So in some ways, that provision appears to presume that detention is otherwise

proper under subsection (g), and therefore assigning too much weight to the specific factors that

went into the initial detention decision might unduly frustrate the purpose behind § 3142(i). Undue

weight placed on the § 3142(g) factors when determining if a “compelling reason” warrants

temporary release is also inappropriate given the fact that § 3142(i) only provides temporary

pretrial release, not indefinite pretrial release.

        Yet, as to whether or how much the specific § 3142(g) factors should weigh in the Court’s

temporary release decision under § 3142(i), the overwhelming majority of courts agree that an

examination of the defendant’s dangerousness and risk of flight is appropriate when deciding a

temporary release motion. For instance, in United States v. Stephens, a case holding that § 3142(i)

provides a release mechanism distinct from § 3142(f), the court granted temporary release after

noting that that defendant did not pose a danger to the community during the court’s earlier

§ 3142(f) analysis. 2020 WL 1295155, at *2–3; see also Lee, 2020 WL 1541049, at *6 (“[T]his

Court agrees with those recent precedents that have rejected emergency motions for release of


                                                     7
          Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 8 of 14



otherwise healthy and potentially violent defendants . . . .” (emphasis added)). No decision, to the

Court’s knowledge, entirely ignored consideration of the defendant’s danger or flight risk when

deciding a temporary release motion.

         Finally, zooming out further, when the Court interprets “compelling reason” it should do

so against the backdrop of the Bail Reform Act as a whole. And if there is anything that permeates

the Bail Reform Act, it is Congress’s intent that courts consider the defendant’s dangerousness and

risk of flight when making detention determinations. See 18 U.S.C. § 3142(b), (c)(1), (d)(2), (e)–

(g) (considering danger and risk of flight during pretrial detention); Id. § 3143(a)(1), (a)(2)(B),

(b)(1)(A) (considering danger and risk of flight pending sentence or appeal); Id. § 3145(c)

(considering danger and risk of flight during appeal from a release or detention order). It would

strike the Court as odd, then, that § 3142(i)’s “compelling reason” prong would ignore a

defendant’s danger or flight risk. This is especially true given the absence of an explicit intention

to do so in § 3142(i)’s text.4

         Thus, giving “compelling reason” its ordinary meaning, considering the other sections in

§ 3142, as well as the Bail Reform Act as a whole, the Court concludes that while a defendant’s

medical conditions can provide a compelling reason for temporary release, the defendant’s danger

to the community and risk of flight must also play a meaningful role in the Court’s decision as it

considers whether a “temporary release” is compelling. In short, in the Court’s judgment, the




4
  To the extent one considers legislative history to inform the interpretation of a statute’s text, the Bail Reform Act’s
legislative history confirms the Court’s reading of § 3142(i). Section 3142(i) remains unaltered from how it first
appeared in the Bail Reform Act of 1984. See Bail Reform Act of 1984, Pub. L. No. 98-473, tit. II, ch. 1, § 203(a),
98 Stat. 1976, 1981 (1984). The legislative materials prepared as Congress considered the Bail Reform Act of 1984,
broadly speaking, evidence an explicit intent for courts to consider both the defendant’s risk of flight and danger to
the safety of the community when making bail determinations. See S. Rep. No. 98-225, at 3–8 (1984); see also United
States v. Salerno, 481 U.S. 739, 747 (1987) (discussing the Bail Reform Act’s legislative history).
                                                           8
        Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 9 of 14



analysis to be used is not a simple balancing of the subsection (g) and (i) factors one against the

other, but instead, an assessment of the complete context carries particular relevance.

       Here, Wilburn argues that temporary release is appropriate given his history of acute

pulmonary embolism and his age, fifty-five (55). (ECF No. 97, at 5–7.) These health factors,

Wilburn argues, place him in a high-risk group for serious complications if he contracts COVID-

19, the disease caused by the coronavirus. (Id.; ECF No. 102-1.) Yet, Wilburn’s counsel

acknowledged that Wilburn has not been taking his pulmonary embolism medication as prescribed,

apparently due to significant gastric distress that he believes was generated by that medication.

But the record also does not reveal that any alternative therapy was thereafter prescribed or

undertaken—all of which creates some significant uncertainty as to the currency and severity of

that condition. And the medical records submitted to the Court appear to show that his last

examination or treatment for acute pulmonary embolism was in 2016. Further, the Court notes that

it appears that the diagnosis at that time was of an acute condition, and the record here does not

demonstrate that it is either current or chronic. That, coupled with Wilburn’s lack of current

engagement in or compliance with any medical regimen tied to that condition, in the Court’s

estimation diminishes the weight that it should be accorded.

       Wilburn further argues that, given the physical layout of BCJ and the procedures put in

place by BCJ leadership, he is unable to accomplish the sort of “social distancing” recommended

by public health officials. See Ctr. for Disease Control and Prevention, Social Distancing,

Quarantine, and Isolation (last visited Apr. 16, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/social-distancing.html. And he argues that BCJ’s steps taken to mitigate

the virus entering the facility “fall short” of what public health officials recommend.


                                                 9
       Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 10 of 14



       As for how the Court should factor dangerousness and risk of flight into its temporary

release decision, Wilburn essentially urged to Court to place little to no weight on those factors.

Instead, as Wilburn asserted at oral argument, given the potential seriousness of complication if

he contracts COVID-19, any heightened risk from incarceration provides a compelling reason for

temporary release. Yet, as the Court explained above, a fair reading of § 3142(i) does not permit

the Court to ignore Wilburn’s danger to the safety of the community or risk of flight.

       The United States, on the other hand, strongly urged the Court to consider Wilburn’s

danger to the safety of the community and flight risk. The United States noted Wilburn’s history

of multiple parole violations as evidence that the Court should not have any confidence that

Wilburn would follow the terms of temporary release. (ECF No. 100, at 3–4.) The United States

also highlighted Wilburn’s multiple prior felony drug convictions, as well as his convictions for

two (2) separate violent sexual assaults. (Id. at 2–3.) Finally, with respect to Wilburn’s

dangerousness, the United States pointed to the serious nature of the charges involved in this

case—heroin trafficking and unlawful possession of multiple firearms. If convicted on these

charges, the United States argues, Wilburn’s Armed Career Criminal Act eligibility and career

offender enhancement means that he would face a substantial prison sentence. (Id. at 1–2.)

       As for the mitigation steps take at BCJ, the United States asserts that prison leadership have

made a concerted and effective effort to protect the inmates housed there. (Id. at 6–7.) Among

others, these mitigation efforts include placing Wilburn in his own cell; regularly cleaning

frequently touched surfaces; conducting temperature screening on staff; substantially limiting

visitation; and preemptively making plans to provide medical care if an inmate becomes ill with

COVID-19. (Id.) And, as of this writing, no inmate at BCJ has tested positive for the coronavirus.


                                                10
       Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 11 of 14



       In the Court’s estimation, while medical conditions can provide a compelling reason for

temporary release, Wilburn’s history of acute pulmonary embolism as it is currently reflected in

the record is not of a nature to in and of itself generate a “compelling” reason for temporary release.

And, as explained above, it does not sufficiently diminish the danger his release poses to the safety

of the community or his risk of flight, especially since as noted, the record does not reveal an

individual current medical condition of substantial seriousness so as to warrant temporary release

no matter Wilburn’s risk of flight or dangerousness to the community.

       It is legitimate for the United States to also point to Wilburn’s history of non-compliance

with the terms of his parole on prior convictions. While Wilburn argues that the Court could

impose conditions of release here that are more serious than those imposed in the past and that

would ensure his compliance, it unclear to the Court why Wilburn’s failure to comply with

relatively light conditions in the past would suggest he could comply with much more stringent

ones now. It would appear to the Court that the opposite would more logically be the case.

Wilburn’s extensive criminal history also leads the Court to conclude that he poses a danger to the

safety of the community. That criminal history is not for petty offenses, but rather involves a

firearm offense, multiple drug offenses, and two (2) extremely violent sexual assaults, the second

committed while he was awaiting sentencing for the first. (ECF No. 100, at 2–4.) And while

Wilburn argues that these convictions are from long ago, the Court notes that Wilburn spent much

of the intervening period incarcerated for these various offenses. It is not the case that Wilburn has

demonstrated any significant period of law-abiding conduct, and in the Court’s estimation, the

passage of time while he has been in prison has not dissipated the extraordinarily violent nature of

those crimes for which he was convicted. He has demonstrated both the capacity and willingness


                                                  11
       Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 12 of 14



to violently endanger and harm others, and to evade the particular obligations that the law placed

on him while he was on parole or probation and committing those crimes.

       Wilburn also poses a very real risk of flight for several reasons. For starters, as Magistrate

Judge Lenihan noted during Wilburn’s detention hearing, he has limited ties to Pittsburgh and

essentially no work history. In addition, if convicted, Wilburn faces a considerable prison sentence

under the applicable statutory mandatory minimums, as well as the career offender enhancement

under the advisory Sentencing Guidelines. So Wilburn has a real incentive to flee. And while

Wilburn points the Court to certain data he says shows the high rate of appearance by individuals

released pending trial, it is not at all clear that the individuals who make up that sample have the

history of parole non-compliance, and potential for a long mandatory prison sentences, that

Wilburn’s case presents.

       Finally, the Court cannot accept Wilburn’s argument that any risk of contracting the

coronavirus while incarcerated warrants temporary release under § 3142(i). With near uniformity,

courts have declined to accept such generalized arguments. See, e.g., Lee, 2020 WL 1541049, at

*6. And when courts have been more willing to accept generalized risk arguments as a “compelling

reason” for release, it has been in the context of “indifference, ineptitude, or sheer inability on the

part of corrections authorities to ensure the safety of the prison’s population.” Id. Here, BCJ

officials appear on this record to have taken reasonable steps to mitigate the risk of an outbreak in

the prison and to ensure the medical care of the inmates housed there should anyone contract the

coronavirus. It is not the case that the BCJ officials have been shown to be indifferent, inept, or

unable to implement preemptive measures.




                                                  12
       Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 13 of 14



       In the end, Wilburn does not demonstrate a compelling reason warranting his temporary

release under § 3142(i). Wilburn has presented some evidence of individualized health concerns.

But the Court must consider those health concerns alongside the danger Wilburn poses to the safety

of the community and his risk of flight.

   B. “Another Appropriate Person”

       The above analysis is a sufficient reason to deny Wilburn’s temporary release motion. Yet

there is another basis for the Court to deny the motion. Section 3142(i) states that any temporary

release, should the court grant it, must be to the United States Marshal or “another appropriate

person.” 18 U.S.C. § 3142(i). In some instances, a parent or other relative can act as a suitable

temporary custodian. See Stephens, 2020 WL 1295155, at *3. Yet the Court is obligated to

scrutinize the proposed release.

       Here, Wilburn’s plan, should the Court grant him temporary release under § 3142(i), is to

travel to Detroit, Michigan to reside with his septuagenarian mother. Given the state of affairs as

now exist, this gives the Court substantial concern when determining if Wilburn’s mother is

“another appropriate person” who could serve as his custodian. Apart from the reality that due to

her age alone, Wilburn’s mother is at an enhanced risk of serious illness should she contract the

coronavirus, as the Court observed during the oral argument on this Motion, leading public health

officials have referred to Detroit as a “hot spot” for the coronavirus in the United States. See Lee

DiVito, Dr. Fauci Says He’s Worried About Coronavirus Spread in Detroit, Detroit Metro Times

(March 30, 2020), https://www.metrotimes.com/news-hits/archives/2020/03/30/dr-fauci-says-

hes-worried-about-coronavirus-spread-in-detroit. So Wilburn’s plan to travel from Pittsburgh to

Detroit poses a risk his elderly mother, the other inmates at BCJ (or any other detention center)


                                                13
          Case 2:18-cr-00115-MRH Document 107 Filed 04/17/20 Page 14 of 14



who will reside with Wilburn once his temporary release ends, and to Wilburn himself—although

he argues the Court should not consider the risks posed by his planned travel to Detroit.

          In the Court’s estimation, where a central premise of his release argument is the concept

that his current location creates an unacceptable risk of infection and medical harm, it is

inappropriate to then dismiss an examination of those same risks in his other suggested setting.

Where the point of the Motion is to get Wilburn out of what he considers to be a high-risk situation,

in the Court’s estimation, it is also necessary for the Court to consider whether his release plan

nonetheless puts him in just such a situation. All of these things counsel against concluding that

Wilburn’s mother, in Detroit, is an appropriate person to serve as his custodian during any

temporary release.

   III.      CONCLUSION

          The Court understands that Wilburn’s concern for his health led him to seek temporary

release. But the Court must also consider his danger to the safety of the community and risk of

flight, along with the terms of any temporary release. Those considerations, all considered in the

overall context of these matters, strongly tilt in favor of Wilburn’s continued detention.

Accordingly, Wilburn’s Emergency Motion for Temporary Release (ECF No. 97), is DENIED

without prejudice.




                                               /s/ Mark R. Hornak
                                               Mark R. Hornak
                                               Chief United States District Judge


Dated: April 17, 2019
cc:    All counsel of record

                                                 14
